DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious an in-wheel motor vehicle drive device, comprising: an electric motor including a drive gear generating drive force for driving a wheel, the electric motor driving the drive gear; a driven gear including a gear portion configured to receive the drive force of the drive gear; and a first wall surface extending along a direction orthogonal to an extending direction of a rotation center axis of the gear portion, the first wall surface for forming a pump chamber to and from which oil is introduced and discharged; a hub configured to transmit the drive force of the driven gear to the wheel; and an oil pump driven by the electric motor; wherein the oil pump includes an oil pump cover including a second wall surface facing the first wall surface of the pump chamber; and a pump rotator arranged at a space between the first wall surface of the driven gear and the second wall surface of the oil pump cover, the pump rotator integrally rotating with the driven gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7828095 B2: Discloses the oil pump (300) inside the counter gear (214), but does not disclose the riven gear including forming a pump chamber to and from which oil is introduced and discharged
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659